Citation Nr: 0712017	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of overpayment of compensation 
benefits of $2,465.34, to include the question of whether the 
overpayment was properly created.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1977 to July 1982.  This matter is before the Board on 
appeal from an October 2003 decision of the Committee on 
Waivers and Compromises (Committee) at the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
finding the veteran owed $2,465.34 in overpayment of 
compensation benefits.  


FINDINGS OF FACT

1. The veteran was paid VA disability compensation benefits 
effective from July 17, 1982; notice of his entitlement was 
accompanied by information which set forth factors affecting 
the right to payment, including the effect of being 
incarcerated for a felony conviction.

2. On September 16, 1998, the veteran became incarcerated for 
a felony conviction.

3. The veteran's compensation benefits were reduced to one-
half of the 10 percent rate effective from November 15, 1998, 
the 61st day of imprisonment following his conviction for a 
felony.

4. There is no indication of fraud, misrepresentation, or bad 
faith by the veteran.

5. The veteran was at fault in the creation of the 
overpayment; VA was not at fault in the creation of the 
overpayment.

6. There is no indication the veteran relinquished a valuable 
right or incurred a legal obligation in reliance upon the 
benefits received or that recovery of the assessed 
overpayment would result in undue financial hardship. 

7. The failure of the Government to insist upon its right to 
repayment of the overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.
CONCLUSIONS OF LAW

1. An overpayment of VA compensation benefits in the 
calculated amount of $2,465.34 was properly created.  
38 U.S.C.A. § 5313 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.665 (2006).

2. There is no statutory bar to waiver of recovery of the 
veteran's debt resulting from overpayment of compensation 
benefits in the amount of $2,465.34; however, recovery of the 
debt would not be contrary to the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, does not apply to cases 
involving the waiver of recovery of overpayment claims.  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.

B.	Factual Background

In November 1982, the veteran received a letter notifying him 
that he had been awarded compensation benefits at the 10 
percent rate for service connection for postoperative 
bilateral bicipital tendinitis of the shoulders, effective 
from July 17, 1982.  The enclosed VA Form 21-8764, Disability 
Compensation Award Attachment, advised him to notify VA 
immediately if he changed his address and stated the 
following: "Benefits will be reduced upon incarceration in a 
Federal, State, or local penal institution in excess of 60 
days for conviction of a felony."  

A June 2002 prisoner computer match revealed the veteran had 
been incarcerated for a felony since September 16, 1998.

In August 2002, the RO sent the veteran a letter at his last 
known address requesting information verifying the date he 
was convicted and the date his confinement actually began.  
This letter also informed him that an overpayment would be 
created in his account from the 61st day of confinement 
following conviction and notified him that he or his 
dependents could file a timely claim to request that an 
apportionment of his disability compensation benefits, that 
was not payable to him, be paid to his dependents.

In January 2003, after receiving notice that the veteran 
remained incarcerated, the RO sent him a letter notifying him 
that his compensation benefits were being reduced to one-half 
of 10 percent, effective November 15, 1998.  This letter also 
notified him again of the requirements for apportionment of 
his benefits to his dependents.

A January 2003 letter from the veteran indicates he was 
responding to the August 2002 letter and states that he was 
convicted and incarcerated on September 16, 1998.  

In a letter received by VA on August 4, 2003, the veteran 
requested a waiver of the overpayment.  He indicated a VA 
employee told him of the waiver option on July 18, 2003.

An October 2003 decision by the Committee found there was no 
fraud, misrepresentation, or bad faith on the part of the 
veteran and denied waiver of recovery of an overpayment of 
$2,465.34 on the basis that recovery of the debt would not be 
against equity and good conscience and that his request for 
waiver was not timely received.

In his December 2003 VA Form 9, Substantive Appeal, the 
veteran states that he disputes the RO's denial of his waiver 
request, because a VA representative at the prison had told 
him in 1998 that since he had a family his compensation 
benefits would not be reduced.  He indicated that at the time 
he was incarcerated he had a wife and six children and that 
he currently has a wife and three minor children and that 
they need "every dime" of his benefits.  

C.	Legal Criteria and Analysis

The threshold matter of whether the veteran's request for 
waiver of overpayment was timely is not well-documented in 
the claims file, as the letter from the Debt Management 
Center informing the veteran of his right to request a 
waiver, alleged to have been sent in January 2003, is not of 
record.  However, a remand to obtain this information is not 
necessary, as the decision below makes the timeliness issue 
moot.

Proper Creation of the Overpayment 

Initially, the Board must determine whether the debt was 
properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  For an improper creation of the overpayment, there 
would have to be evidence that the veteran was legally 
entitled to VA compensation benefits at the ten percent rate 
during the overpayment period; or if he was not legally 
entitled to the compensation benefits paid, then it must be 
shown that VA was solely responsible for the erroneous 
payment of excess benefits.

A veteran who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of specified 
amounts.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  If the 
veteran is rated at less than 20 percent, then he will 
receive one-half the rate of compensation payable under 
38 U.S.C.A. § 1114(a).  38 U.S.C.A. § 5313(a)(1)(B); 
38 C.F.R. § 3.665(d)(2).  

There is no dispute that the veteran's incarceration in a 
penal institution for a felony commenced on September 16, 
1998.  Hence, his benefits were properly reduced to one-half 
of the 10 percent rate on November 15, 1998.  He was not 
legally entitled to VA compensation benefits at the 10 
percent disability rate while he was incarcerated.  See 
38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  There is no evidence 
that the calculated overpayment of $2,465.34 is incorrect and 
the veteran has not disputed the amount of the overpayment.

The veteran has alleged that in 1998, a VA representative at 
his prison told him that his compensation would not be 
reduced because he had a wife and several minor children.  VA 
law provides that an apportionment of some or all of a 
veteran's benefits may be granted to the veteran's spouse, 
child or children and dependent parents on the basis of 
individual need.  38 C.F.R. § 3.665(e).  An apportionment in 
such circumstances shall be effective the date of reduction 
of payments made to the incarcerated person, subject to 
payments to the incarcerated person over the same period, if 
an informal claim is received within one year after notice to 
the incarcerated person.  38 C.F.R. § 3.665(f).  Here, 
neither the veteran nor any of his dependents ever made an 
informal or formal claim for apportionment of the veteran's 
benefits.  Notably, the veteran was not actually receiving 
benefit checks as VA was withholding them to pay back a prior 
loan guaranty overpayment in the amount of $16,429.05.  
Regardless, a request for apportionment was not timely (or 
ever) filed and the veteran's argument does not support that 
the overpayment was improperly created. 

The evidence does not show that VA was in any way responsible 
for the erroneous payment of excess benefits while the 
veteran was incarcerated.  There is no evidence VA knew or 
should have known of the veteran's incarceration prior to 
June 2002, when the computer prisoner match showed he had 
been incarcerated since September 1998.  Obviously, he was 
aware, and did not advise VA, of his incarceration, directly 
resulting in the overpayment.

Hence, the Board concludes that the overpayment of $2,465.34 
was properly created.

Waiver of Overpayment

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of an overpayment.  The Committee concluded that 
the facts in this case do not show the presence of any of the 
preceding factors.  After reviewing the record, the Board 
agrees with that conclusion.  Consequently, the Board's 
decision will be limited to a determination as to whether 
recovery of the overpayment of VA compensation benefits would 
be contrary to principles of equity and good conscience.

The Committee denied the veteran's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1. Fault of the debtor. Whether the actions of the debtor 
contributed to the creation of the debt. 
2. Balancing of faults. Weighing of the fault of the debtor 
against that of VA. 
3. Undue hardship. Whether collection would deprive the 
debtor or family of basic necessities. 
4. Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 
5. Unjust enrichment. Whether failure to make restitution 
would result in unfair gain to the debtor. 
6. Changing position to one's detriment. Whether reliance on 
VA benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

The Board finds the veteran was at fault in the creation of 
the overpayment at issue.  He was informed in November 1982 
that he needed to immediately report any changes of address 
and that if he became incarcerated because of a felony 
conviction for longer than 60 days his benefit payments would 
be reduced.  He did not inform VA that he was incarcerated 
until January 2003, several months after VA contacted him and 
indicated it was aware he was incarcerated.  His failure to 
timely notify VA of his incarceration resulted in the 
overpayment.  Hence, the Board finds that the veteran was at 
fault in creating the overpayment at issue.  There is nothing 
in the record to suggest any VA fault in the creation of the 
debt.

As to the element of "undue financial hardship," a finding 
of financial hardship is justified if the collection of the 
indebtedness would deprive the appellant of food, clothing, 
shelter, or other basic necessities.  The veteran has 
indicated that he and his family needs "every dime" of his 
benefits.  In March 2007 written argument, the veteran's 
representative indicated that collection of the overpayment 
would cause the veteran and his family financial hardship.  
However, since the veteran has been incarcerated, it is 
presumed his basic needs of food, clothing, and shelter have 
been met.  Regarding his family's financial hardship, as 
noted above, the veteran could have timely requested an 
apportionment of his benefits to his dependents and did not 
do so.  Consequently, the veteran's benefits would not have 
been provided to his family.  In light of these factors, the 
Board finds that the recovery of the overpayment would not 
deprive the veteran of the basic necessities of life or 
result in undue financial hardship for him or his family.

Additionally, recovery of the overpayment would not defeat 
the purpose for which the benefits are intended.  The veteran 
was not entitled to disability compensation in excess of at 
the one-half of 10 percent rate during the period from 
November 1998 to December 2002 due to his incarceration; 
recovery of the debt would not defeat the intended purpose of 
the benefits.  The failure by the veteran to make restitution 
would result in an unfair gain to him.  

There is no indication that the veteran's reliance on VA 
compensation benefits resulted in relinquishment of another 
valuable right or caused him to incur a legal obligation.

Weighing all the factors considered above, the Board 
concludes that the facts in this appeal do not demonstrate 
that recovery of the overpayment of $2,465.34 was against 
equity and good conscience, and waiver of recovery of the 
overpayment must be denied.
ORDER

Entitlement to waiver of overpayment of VA compensation 
benefits in the calculated amount of $2,465.34 is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


